IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00078-CV

JENS LORENZ AND JOHN SHAVERS,
                                                          Appellants
v.

SUNBELT EQUIPMENT MARKETING, INC.,
                                                          Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 06-001763-CV-272


                          MEMORANDUM OPINION


      Jens Lorenz and John Shavers attempt to appeal from an order denying their plea

to the jurisdiction. By letter dated March 30, 2011, the Clerk of this Court notified

Lorenz and Shavers that the appeal was subject to dismissal because it appeared the

trial court’s order was not an appealable order. See TEX. CIV. PRAC. & REM. CODE ANN.

§51.014(a)(8) (West 2008) (“A person may appeal from an interlocutory order … that

grants or denies a plea to the jurisdiction by a governmental unit….”) (emphasis added).

Lorenz and Shavers did not appear to be a governmental unit. The Clerk also warned

Lorenz and Shavers that the appeal would be dismissed unless, within 21 days of the
date of the letter, a response was filed showing grounds for continuing the appeal. See

TEX. R. APP. P. 42.3, 44.3. We have not received a response from Lorenz and Shavers.

       Accordingly, this appeal is dismissed.



                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 4, 2011
[CV06]




Lorenz v. Sunbelt Equipment Marketing, Inc.                                      Page 2